DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-8 is the inclusion of the limitation of a transform wrapper to dynamically build a transform map for a printer based on metadata stored on the memory; metadata including a plurality of transform maps, each transform map corresponding to at least one of a particular media type or a print quality; a plurality of properties, each property to describe primitive data, the plurality of transform maps based on primitive data associated with a matching property and tag; the memory storing the primitive data, and the transform wrapper is to communicate a change in the metadata from the printer cartridge to the printer in response to a change in at least one of the type of the depositing material, the transform map, the print media, or the printer during run-time.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 9-15 is the inclusion of the limitation of a memory storing metadata and primitive data; the metadata 
The primary reason for the allowance of claims 16-20 is the inclusion of the limitation of the storage device including metadata and primitive data to support building a transform map of the printer; the metadata including a plurality of transform maps, respective transform maps corresponding to a media type and an output quality, and a plurality of properties to describe corresponding primitive data; and a plurality of tags, respective tags to identify at least one of a color space, a media type, a print quality, a printer platform, or a supply family, the memory storing the primitive data; and a circuit to communicate a change in the metadata from the printer cartridge to the printer in response to a change in at least one of the type of the depositing material, the transform map, the print media, or the printer during run-time.  It is this limitation found in each of the 
The prior art made of record and not relied upon is considered pertinent to applicants disclosure: 
Song (U.S. Pat. 7,663,781)
Mori (U.S. Pub. 2008/0151276)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 2, 2021